DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a stirring blade that may be a “large wide blade” or a “large lattice blade”. The terms “large” and “wide” are not defined by the claims or specification. The terms “large” and “wide” are relative terms because they require a comparison to another blade having a different size or width. However, the claims and specification do not provide such a point of comparison by which to judge the scope of the terms.
The terms “large” and “wide” are subjective because they require one to exercise judgment with respect to whether any particular size or width of the stirring blade falls within the scope of a “large” blade or a “wide” blade. The specification does not contain a disclosure of an objective standard by which to determine whether or not any particular value of the size or width of a blade is “large” or “wide”. Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of “large” or “wide” blades. See MPEP 2175.05(b)(IV). 
Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claim as read in light of the specification does not set forth the scope of the claimed invention with reasonable clarity.
Claims 2-12 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they are indefinite for the same reasons.

Independent claim 1 recites the phrase “the [ ] reactor” on the fourth line of the claim; the phrase “the stirring blade” on the fourth and fifth lines of the claim; and the phrase “the rotating stirring shaft” on the fifth line of the claim. The claim does not previously recite an instance of a reactor, stirring blade, or rotating stirring shaft, and therefore the cited limitations lack proper antecedent basis.
Claims 2-12 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they are indefinite for the same reasons.

Dependent claim 2 recites the term “Fullzone-type”, and dependent claim 3 recites the phrase “Maxblend-type”. The words “Fullzone” and “Maxblend” appear to be trade names. A trademark or trade name is used to identify a source of goods, and not the goods themselves. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of (pre-AIA ) 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. Thus, the use of the cited trade names renders the claims indefinite and also constitutes an improper use of the trademark or trade name. See MPEP 2173.05(u).
Additionally, the claims and specification do not define the modifier “-type” in a manner that sets forth with reasonable clarity which types of blades that are not Fullzone or Maxblend blades are encompassed by the claim.

Dependent claim 5 refers to base claim 1 and then recites the phrase “the polymerization solvent”. Base claim 1 does not recite a polymerization solvent, and therefore the cited phrase of claim 5 lacks antecedent basis. The corresponding phrases in dependent claims 8-12 lack antecedent basis for the same reason.

Claim Objections

Claim 1 is objected to because of the following informalities:  the claim recites the phrase “the e reactor” on the fourth line of the claim. The letter “e” between “the” and “reactor” appears to be extraneous.  Appropriate correction is required.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764